Case 1:20-cv-06477-GBD-KHP Document9 Filed 01/19/21 Page 1of1

  
 

aE
USDC SDNy
DOCUMENT i

&

ELECTRONICA Ly oo rey!
od By talent |

UNITED STATES DISTRICT COURT
DOC 4:

 

 

 

SOUTHERN DISTRICT OF NEW YORK
Tr rrr rrr rrr rrr ret rt ee te eee x Sp et mr sX ;
WINSOME O’°CONNOR, | | PDATE FILED Ty 2a;
Plaintiff, ; ns
ORDER
-against- :
. 20 Civ. 6477 (GBD) (KHP)
THE STOP & SHOP SUPERMARKET COMPANY
LLC,
Defendant.
Xx

GEORGE B. DANIELS, United States District Judge:

The January 20, 2021 conference is canceled, in light of this Court’s referral to Magistrate

Judge Katharine H. Parker for General Pretrial Supervision, settlement, and dispositive motions.

Dated: New York, New York
January 19, 2021
SO ORDERED.

Gar, B Vinak,

(Grouse B. DANIELS
nited States District Judge

 
